On November 12, 1997, it was ordered that the defendant was guilty of violating the terms and conditions of the sentence heretofore imposed upon him on the 6th day of April, 1994, and the suspended portion of the sentence is hereby revoked. The defendant is committed to the Department of Corrections for 5 years, which is the full term that was suspended. It is further ordered that as a condition of the defendant’s parole, he will be required to produce a realistic plan to repay the restitution, attorney fees and costs ordered in the original judgment. The court recommends to the Department of Corrections that while the defendant is in their custody, he receive any chemical dependency treatment or courses that the Department has to offer. The defendant will not be given any credit for time on probation because he failed to use any time on probation for any productive purpose whatsoever, having committed multiple violations of both his conditions of probation and the orders of this court.
On February 19, 1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The *41Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Done in open Court this 19th day of February, 1998.
DATED this 12th day of March, 1998.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. It is the recommendation of the Sentence Review Board that the defendant receive Chemical Dependency Treatment as soon as possible.
Chairman, Hon. Wm. Neis Swandal and Member, Hon. Richard Phillips.
The Sentence Review Board wishes to thank Richard N. Wise for representing himself in this matter.